DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-15 are objected to because of the following informalities:  there are two claims numbered as claim 5 and this resulting in mis-numbering of the rest of the claims. For the purpose of examination, the second claim number 5 is renumbered as claim 6 and the rest of the claim follow the pattern. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 10-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidel (US PN 1,794,484).
Regarding claim 1, Seidel discloses a hand sanitizing station (figure 1), comprising: 
a conduit (item 43, figure 1) in fluid communication with a source of sanitizer (container 9, figure 1), the conduit having a fluid outlet (item 47, figure 1); 
a valve (item 52, figure 4) coupled to the conduit and configured to control the volume of sanitizer that exits the fluid outlet, the valve having a control arm (items 49, 53, figure 4); 
a pedal (item 34, figure 1); 
a cable (item 41, figure 1) connected between the pedal and the control arm of the valve and configured to move the control arm when the pedal is depressed and open the valve a predetermined amount (page 2, lines 100-122); 
wherein movement of the pedal from a first position to a second position causes sanitizer to flow by gravity from the conduit and out of the fluid outlet (page 2, lines 100-122); and 
wherein movement of the pedal from the second position back to the first position closes the valve (page 2, lines 123-130-page 3, lines 1-10).
Regarding claims 2 and 3, Seidel discloses that sanitizer is dispensed by head pressure alone and is pumpless (Seidel does not disclose a pump and the liquid in container 9 is dispensed through gravity alone, claim 4, figures 1-4).
Regarding claim 4, Seidel discloses a supply tank (item 9, figure 1) of sanitizer and a housing (items 6 , 7 , 8, figure 1); and wherein the reservoir, the valve, the conduit, fluid outlet, the cable and the foot pedal are all housed in the housing (reservoir 9, valve 52, conduit 43, outlet 47, cable 41, and pedal 34 are completely or partially enclosed in the housing made by components 6 , 7, 8, and 9, figure 1).
Regarding claim 6, Seidel discloses a stop (structure of base 7 and components such as 36, 37, and 39 act as mechanical stops to control the travel of the pedal 34, figure 1) configured to limit the travel of the pedal and to meter the amount of sanitizer passing though the valve.
Regarding claim 8, Seidel discloses that the valve is a barrel valve (figure 4).
Regarding claim 10, Seidel discloses that the hand sanitizing station is free of a power source (disclose does not recite any power source and the device operates through manual force and mechanical components, figures 1-5).
	Regarding claim 11, Seidel discloses a method of sanitizing hands, comprising:(a) depressing a pedal (item 34, figure 1) on a hand sanitizing station; (b) actuating a valve (item 53, figure 4) positioned within a housing (items 6-9, figure 1) of the hand sanitizing station as a result of (a); and (c) flowing sanitizer from a supply tank (item 9, figure 1) positioned within the hand sanitizing station through a nozzle (item 47, figure 1) as a result of (b) under the force of gravity (page 2, lines 100-130, page 3, lines 1-10).
	Regarding claim 12, Seidel discloses that actuating the valve comprises activating it proportionally to a depression of the pedal during (see disclosure, figure 1).
	Regarding claim 13, Seidel discloses pulling a cable (item 41, figure 1) that is coupled to the pedal and a control arm (items 49, 53, figures 1 and 4) of the valve.	
	Regarding claim 15, Seidel discloses that the valve is a barrel valve (figure 4).
	Regarding claim 16, Seidel discloses releasing the pedal after and rotating the pedal via a biasing member (items 36, 37, figure 1, (page 2, lines 123-130).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US PN 1,794,484).
Regarding claim 9, Seidel teaches having multiple pedals to dispense fluid from the supply tank (figure 5) but does not explicitly teach an independent water or other fluid dispensing system. 
However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Seidel such that a second pedal can dispense a separate fluid from a different supply tank than the first supply tank since doing so would only involve providing additional supply tanks and adding another pedal cable. Seidel already teaches having multiple pedals and a rotatable fluid outlet nozzle and therefore, such modification would not be too far-fetched for a person of ordinary skill in the art. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (See MPEP § 2144.04 (VI)).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US PN 1,794,484) in view of Hart et al. (“Hart” hereinafter) (US PG PUB 2007/0213877).
Regarding claim 5, Seidel teaches the housing as discussed in detail above but does not explicitly teach that the housing has a first recess beneath the fluid outlet and configured to allow a user to insert the user's hands beneath the fluid outlet, and a second recess configured to allow a user to depress the foot pedal with a foot.
Hart discloses another hand sanitizing station (item 100, figure 2) comprising a housing which has a first recess (item 30 and recess for nozzle 34, figure 2) beneath a fluid outlet (item 34, figure 2) and configured to allow a user to insert the user's hands beneath the fluid outlet, and a second recess (inward recess, figure 6) configured to allow a user to depress (figure 3) a foot pedal (item 50, figure 6) with a foot.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Seidel as taught by Hart such that the housing encompasses all of the working components of the dispenser completely and only contains recesses for hand access and foot access. Doing so involves routine skill in the art and the benefit of such modification is a self-contained system that is tamper-proof.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US PN 1,794,484) in view of Midworth (US PN 3,197,081).
Regarding claims 7 and 14, Seidel teaches the valve but does not explicitly teach that it is a ball valve.
Midworth teaches another hand sanitizing station (figure 1) comprising a dispensing valve (item 20, figure 1) that is a ball valve to control the dispensing of sanitizing liquid. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Seidel with the teachings of Midworth to replace the barrel valve with a ball valve because doing so involves simple substitution without changing the mode or efficacy of the sanitizing operation. Furthermore, such valve mechanisms are common in the art and are inter-changeable when the end result of dispensing sanitizing fluid is unchanged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to foot-pedal operated dispensers: US PN 1,939,981, US PN 1,949,315, US PN 2,494,147, US PN 3,090,528, US PN 5,897,031, and US PN 5,996,851.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754